DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1,2,4-9,11,18,19,22-30, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim 1,2,4,22,23,25 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20170199429 A1 (“Kang”) in view of Choi et al (US 20160233269)
	Re claim 1, Kang discloses (Fig. 2, also pasted below) a light-emitting diode structure (105) comprising a non-polarizing LED substrate (119) having a first side and a second side opposing the first side; one or more light-emitting diodes (105) disposed on the first side and arranged to emit light toward and through the LED substrate 119 (L6); and a wire-grid polarizer (118) disposed on the second side and arranged to polarize light emitted from the one or more wherein the one or more LEDS (105) are directly adhered to the first side and the wire grid polarizer (118) is disposed directly on the second side.
	Kang doesn’t explicitly mention that in their specification the LEDs are non native to the LED substrate. Therefore, examiner is using Choi et al to disclose the LEDS are non native to the LED substrate.
Choi et al discloses wherein each of the one or more LEDS is non-native to the LED substrate by transfer printing of the patterned LED array form the silicon wafer to a flexible substrate.[0006]
It would have been obvious to one of ordinary skill in the art to modify Kang to include Choi et al’s each of the one or more LEDS is non-native to the LED substrate [0006] motivated by the desire to transfer LEDs from the wafer to the substrate efficiently.
[AltContent: textbox (Second side)][AltContent: textbox (First side)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    593
    850
    media_image1.png
    Greyscale


Re claim 4, Kang further discloses (Fig. 2) wherein the LED structure is a white-light-emitting LED structure.[0071]
Re Claim 22, Kang further discloses (Fig. 2) wherein the one or more LEDs (105) are two or more LEDs (as shown having multiple element 105 in Fig. 2)
Re Claim 23, Kang further discloses (Fig. 2) the LED substrate is glass, polymer or semiconductor.[0056]
Re Claim 25, Kang disclose (Fig. 2) wherein the one or more LEDs is two or more LEDS that emit different colors of light and comprise different semiconductor materials [0071].
Re claim 18, Kang discloses an LCD display, in at least figure 2, comprising: a front polarizer layer 101; a liquid crystal layer 120; one or more light-emitting diode (LED) structures 105/104/119 non-native (it is non native because the LED 105/104/119 do not directly touch the front polarizer or liquid crystal) to the front polarizer layer (101) and to the liquid crystal layer, each LED structure comprising: a respective LED substrate 119 having a first side and a second side opposing the first side; one or more light-emitting diodes 105 disposed on the first side and arranged to emit light through the LED substrate; and wherein the one or more light emitting didoes (105) are directly adhered to the first side; and a wire-grid polarizer 215 disposed on the second side and arranged to polarize light emitted from the one or more light-emitting diodes, wherein the liquid crystal layer 120 is disposed between the LED substrate 119 and wherein the wire grid polarizer (118) id disposed direxctly on the second side.
Kang does not disclose wherein each of the one or more LEDS is non-native to the LED substrate.
Choi et al discloses wherein each of the one or more LEDS is non-native to the LED substrate by transfer printing of the patterned LED array form the silicon wafer to a flexible substrate.[0006]
It would have been obvious to one of ordinary skill in the art to modify Kang to include Choi et al’s each of the one or more LEDS is non-native to the LED substrate [0006] motivated by the desire to transfer LEDs from the wafer to the substrate efficiently.
Re claim 19, In addition to Kang and Choi et al, Kang further discloses, in at least figure 2, wherein the one or more LED structures 105/104/119 provide polarized light, there is no rear polarizer layer between the one or more LED structures 105/104/119 and the liquid crystal layer 120 and the front polarizer layer 101 is the only polarizer other than the wire-grid polarizer 215.
Claims 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20170199429 A1 (“Kang”)   and  Choi et al (US 20160233269)
	Re claim 5, Kang and Choi et al does not specifically disclose wherein the one or more LEDs all emit light of the same color.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have wherein the one or more LEDs all emit light of the same color because it would have been well known for the LED to be either one LED of one 
Re claim 6, Kang and Choi et al does not specifically disclose wherein the one or more LEDs at least two LEDs that emit different colors of light.[0071]
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have wherein the one or more LEDs at least two LEDs that emit different colors of light in order to make the LED a white colored LED through blending of primary color LEDs. The examiner takes official notice that it is well known in the art to use primary color LEDs to blend to make a white light source.
Re claim 7, Kang and Choi et al does not specifically disclose comprising two or more electrodes electrically connected to the one or more light-emitting LEDs and two or more connection posts electrically connected to the electrodes.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have two or more electrodes electrically connected to the one or more light-emitting LEDs and two or more connection posts electrically connected to the electrodes because it would have been well known to have the one or more LEDs connected to two or more electrodes which are connected to two or more connection posts. The examiner takes official notice that it is well known to have two or more electrodes which are connected to two or more connection posts.
Claims 8, 9, 11, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang (US 20170199429 A1) and in view of Larson (US 5751388 A) and in view of Tischler et al (US 20130309792) in view of Choi et al (US 20160233269)
Re claim 8, Kang discloses a backlight, in at least figure 2, comprising: one or more LED structures (105) comprises an LED substrate 119 having a first side and a second side opposing the first side; one or more light-emitting diodes (LEDs) 105 disposed on the first side and arranged to emit light through the LED substrate 119; and a wire-grid polarizer 118 disposed on the second side and arranged to polarize light emitted from the one or more light-emitting diodes. Kang discloses a backlight, in at least figure 5, comprising one or more LED structures 105/106 disposed on, over, or adjacent to the diffuser 113.
Kang does not disclose a diffuser, and one or more LED structures disposed on, over, or adjacent to the diffuser and a polarization preserving diffuser and wherein each of the one ore more LEDS is non-native to the LED substrate.	Larson discloses a backlight, in at least figure 5, wherein a diffuser 117 is a polarization-preserving diffuser (column 10, lines 45-50, underlined below)
[AltContent: connector][AltContent: connector] 
    PNG
    media_image2.png
    83
    336
    media_image2.png
    Greyscale

Tischler et al discloses removing the bonded LED dies from the substrate by breaking tethers.[0015]

It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have a diffuser, and one or more LED structures disposed on, over, or adjacent to the diffuser as disclosed by Kang in order to diffuse light without polarizing the light in the device disclosed by Kang in order to properly integrate the LED structures in a liquid crystal to further include the diffuser is a polarization-preserving diffuser as disclosed by Larson in the device disclosed by Kang in view of to further include Tischler et al’s breaking tethers of the LED dies motivated by the desire to at least partially separate the LED dies. [0015], to further include Choi et al’s each of the one or more LEDS is non-native to the LED substrate [0006] motivated by the desire to transfer LEDs from the wafer to the substrate efficiently.
Re claim 9, Kang further discloses, in at least figure 5, wherein the one or more LED structures 105/106 are spatially distributed over, on, or adjacent to a common side of the diffuser 113.
Re claim 11, ,Kang , Choi et al does not disclose wherein the diffuser comprises metal, a metal coating, metal particles, or metal-coated particles, or is a holographic diffuser.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have wherein the diffuser comprises metal, a metal coating, metal particles, or metal-coated particles, or is a holographic diffuser. Metal, a metal coating, metal particles, or metal-coated particles, or is a holographic diffuser are well known 
Re claim 17, Kang further discloses, in at least figure 5, a liquid crystal layer 120 and a front polarizer layer 101, and wherein the liquid crystal layer is disposed between the front polarizer layer and the one or more LED structures.

Claim 24,26, is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang (US 20170199429 A1) in view of Natarajan et al (US 20160276326) in view of Choi et al (US 20160233269)
Re claim 24, Kang discloses a light-emitting diode (LED) structure (105), in at least figure 2, comprising: a non-polarizing  LED substrate (119) having a first side and a second side opposing the first side; one or more light-emitting diodes (LEDs) 105 disposed on the first side and arranged to emit light through the LED substrate 119; and wherein the one or more light emitting diodes (105) are directly adhered to the first side; and a wire-grid polarizer 118 disposed on the second side and arranged to polarize light emitted from the one or more light-emitting diodes, and wherein the wire grid polarizer id disposed directly on the second side.
Kang does not disclose An LED structure source wafer comprising: a patterned sacrificial layer comprising sacrificial portions spatially separated by anchors an LED structure disposed over each of the sacrificial portions wherein a tether physically connects the LED structure to one of the anchorsor wherein each of the one or more LEDs is non-native to the LED substrate.

Choi et al discloses wherein each of the one or more LEDS is non-native to the LED substrate by transfer printing of the patterned LED array form the silicon wafer to a flexible substrate.[0006]
It would have been obvious to one of ordinary skill in the art to modify Kang to include Natarajan et al’s anchors motivated by the desire to  be able to separate the LEDS from each other[0050] to further include Choi et al’s each of the one or more LEDS is non-native to the LED substrate [0006] motivated by the desire to transfer LEDs from the wafer to the substrate efficiently.
In r Claim 26, Kang disclose (Fig. 2) wherein the one or more LEDs is two or more LEDS that emit different colors of light and comprise different semiconductor materials [0071]

Claim 28,29, is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang (US 20170199429 A1) and of Choi et al (US 20160233269) in view of Tischler et al (US 20130309792) 
Claims 28,29, 
Kang and Choi et al does not disclose the LED substrate comprising a fractured tether and wherein each of the one or more LEDS is non-native to the LED substrate.

It would have been obvious to one of ordinary skill in the art to modify Kang and Choi et al to include Tischler et al’s breaking tethers of the LED dies motivated by the desire to at least partially separate the LED dies. [0015]
Claim 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20170199429 A1 (“Kang”) and of Choi et al (US 20160233269) in view of Tischler et al (US 20130309792)
Regarding Claim 30,
Kang and Choi et al does not disclose the LED substrate comprising a fractured tether and wherein each of the one or more LEDS is non-native to the LED substrate.
Tischler et al discloses removing the bonded LED dies from the substrate by breaking tethers.[0015]
It would have been obvious to one of ordinary skill in the art to modify Kang and Choi et al to include Tischler et al’s breaking tethers of the LED dies motivated by the desire to at least partially separate the LED dies. [0015]

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCY P CHIEN whose telephone number is (571)272-8579.  The examiner can normally be reached on 9AM-5PM PST Monday and Tuesday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LUCY P CHIEN/             Primary Examiner, Art Unit 2871